Morton, C. J.
The ruling of the court, directing a verdict for the defendant Henrietta Bradford, was right. There was no evidence which would support a verdict against her. The contract was made with her husband. If the evidence tended to prove anything against Mrs. Bradford, it showed that he undertook to hire the store for a partnership consisting of himself and his wife. It has no tendency to prove any other ground of liability of the wife. But a husband and wife cannot enter into a contract of copartnership. Pub. Sts. c. 147, § 2. Plumer v. Lord, 7 Allen, 481. She is therefore not liable as a partner for the rent of the store.

Judgment on the verdict.